            Case 3:18-cv-00451-RCJ-CLB Document 42 Filed 10/09/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8

 9   CLARENCE MCNAIR,

10                   Plaintiff,                             Case No. 3:18-CV-00451-RCJ-CLB

11   vs.                                                                    ORDER

12   DAVID VEST,

13                   Defendant.

14

15          Plaintiff has filed four motions: a motion objecting to Magistrate Judge Carrie Baldwin’s

16   minute order, a motion for default judgment, and two motions requesting to be informed when

17   these motions will be heard. (ECF Nos. 32, 34, 37, and 40.) For the reasons stated herein, the Court

18   denies these motions.

19          First, Plaintiff objects to the interlocutory order, (ECF No. 31). In that order, the Magistrate

20   Judge held a hearing and denied three of Plaintiff’s motions because the only defendant in this

21   case, Defendant David Vest, had not been served. Defendant is no longer an employee of Nevada,

22   and the Nevada Attorney General’s office has been unable to communicate with him for this case.

23   At that time, the United Stated Marshals Service (USMS) was attempting to serve Defendant.

24   Since then, the USMS has returned service unexecuted because Defendant no longer resides at the


                                                   1 of 2
            Case 3:18-cv-00451-RCJ-CLB Document 42 Filed 10/09/20 Page 2 of 2




 1   last known address. (ECF No. 35.) Plaintiff objects to the order because during the hearing, the

 2   Magistrate Judge instructed him not to file further documents because, until Defendant is served,

 3   the case is not actually proceeding against him. This order is correct, because until Defendant is

 4   served, there is little that this Court has the authority to do. Thus, the Court denies the motion.

 5          Second, Plaintiff moves for default judgment. This motion is flawed because, as discussed

 6   above, Defendant has still not been properly served. “To authorize a default judgment, process

 7   must be properly served on the defendant in the manner prescribed by the applicable statute or

 8   rules of procedure.” 49 C.J.S. Judgments § 261 (2020). The Court therefore denies this motion.

 9          Third, Plaintiff twice requests to know when his motions will be heard. As the Court denies

10   them, it denies these remaining requests as moot.

11                                             CONCLUSION

12          IT IS HEREBY ORDERED that Plaintiff’s Objection to Interlocutory Order (ECF No. 32)

13   is DENIED.

14          IT IS FURTHER ORDERED that Plaintiff’s Motion for Default Judgment (ECF No. 34)

15   is DENIED.

16          IT IS FURTHER ORDERED that Plaintiff’s Motion for Status (ECF No. 37) is DENIED

17   AS MOOT.

18          IT IS FURTHER ORDERED that Plaintiff’s Motion for Status (ECF No. 40) is

19   DENIED AS MOOT.

20          IT IS SO ORDERED.

21          Dated October 9, 2020.

22

23                                                  _____________________________________
                                                              ROBERT C. JONES
24                                                         United States District Judge


                                                    2 of 2
